       Case 5:19-cv-00594-LCB Document 1 Filed 04/18/19 Page 1 of 6            FILED
                                                                      2019 Apr-18 PM 04:20
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                    NORTHEASTERN DIVISION

ALABAMA SPACE SCIENCE                  )
EXHIBIT COMMISSION d/b/a               )
U.S. SPACE & ROCKET CENTER,            )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )     Case No.
                                       )
MARKEL AMERICAN INSURANCE              )
COMPANY,                               )
                                       )
     Defendant.                        )


                        NOTICE OF REMOVAL


     TO: Hallman B. Eady
         BRADLEY ARANT BOULT CUMMINGS LLP
         One Federal Place
         1819 5th Avenue North
         Birmingham, AL 35203-2104
         T: (205) 521-8000
         F: (205) 521-8800
         heady@bradley.com

           Daniel Kaufman
           BRADLEY ARANT BOULT CUMMINGS LLP
           200 Clinton Avenue West, Suite 900
           Huntsville, AL 35801-4900
           T: (256) 517-5100
           F: (256) 517-5200
           dkaufman@bradley.com
           Case 5:19-cv-00594-LCB Document 1 Filed 04/18/19 Page 2 of 6



              Kate Margolis
              BRADLEY ARANT BOULT CUMMINGS LLP
              188 East Capitol Street, Suite 1000
              Jackson, MS 39201
              T: (601) 948-8000
              F: (601) 948-3000
              kmargolis@bradley.com
              Attorneys for Alabama Space Science Exhibit
              Commission d/b/a U.S. Space & Rocket
              Center

              Debra Kizer, Clerk
              Circuit Court of Madison County, Alabama
              100 Northside Square, Room 217
              Huntsville, Alabama 35801

              Formerly Madison County, Alabama Circuit Court
              Case No.: CV-2019-900567

      Defendant Markel American Insurance Company (“Markel”), pursuant to 28

U.S.C. §§ 1332, 1367, 1441, and 1446, gives notice of the removal of this cause of

action from the Circuit Court of Madison County, Alabama, to this Honorable

Court, and as grounds therefore states as follows:

      1.      Plaintiff Alabama Space Science Exhibit Commission d/b/a U.S.

Space & Rocket Center (hereinafter “ASSEC”) originally filed this lawsuit on

March 20, 2019, in the Circuit Court of Madison County, Alabama, case number

CV-2019-900567. ASSEC named Markel as a defendant.

      2.      Markel was served on March 20, 2019, with a copy of Summons and

the Complaint.



                                         2
           Case 5:19-cv-00594-LCB Document 1 Filed 04/18/19 Page 3 of 6



      3.      This Notice of Removal is filed within 30 days of the date of service

of the Summons and Complaint. Therefore, this notice of removal has been filed

within the time allowed under law under 28 U.S.C. § 1446(b), as amended on

January 6, 2012. See 28 U.S.C. § 1446(b); FED. R. CIV. P. 6(a).

      4.      Pursuant to 28 U.S.C. §1446(d), Markel has this day, served a copy of

this Notice by mail on ASSEC and by mail on the Clerk of the Circuit Court of

Madison County, Alabama.

      5.      The documents attached hereto as Exhibit 1 constitute a copy of the

Circuit Court’s file, including the process, pleadings, discovery and, orders served

upon Markel in this action.

      6.      Venue is proper in this court for purposes of removal under 28 U.S.C.

§ 1441(a). By filing this Notice of Removal, Markel does not waive any of its

jurisdictional objections or affirmative defenses.

                          DIVERSITY JURISDICTION

      7.      This removal is based on diversity jurisdiction. 28 U.S.C. § 1332.

      8.      To confer diversity jurisdiction, the amount in controversy between

the parties must exceed the sum or value of $75,000, exclusive of interest and

costs, and the action must be brought “between citizens of different States.” 28

U.S.C. §1332(a)(1).




                                          3
           Case 5:19-cv-00594-LCB Document 1 Filed 04/18/19 Page 4 of 6




A.    The Amount In Controversy Exceeds $75,000

      9.      According to the Complaint, ASSEC claims damages for Breach of

Duty to Defend (Count 1), Breach of Duty to Indemnify (Count 2), and Bad Faith

Claims Handling and Bad Faith Refusal to Defend and Indemnify (Count 3) and

seeks indemnification from Markel for the $1,365,582 arbitration award, attorney’s

fees, costs, punitive damages, and pre- and post-judgment interest (See Compl. at

¶¶ 18, 20. See also Exh. E to the Compl.). ASSEC claims their defense costs

exceed $300,000. (See Compl. at ¶ 18. See also Exh. D to Compl. at p. 4).

      10.     As a result, it is apparent on the face of the Complaint that the amount

in controversy exceeds $75,000, exclusive of interest and costs, and that the

jurisdictional prerequisite is satisfied. Dart Cherokee Basin Operating Co., LLC v.

Owens, 135 S. Ct. 547, 554 (2014) (“If the plaintiff’s complaint, filed in the state

court, demands monetary relief of a stated sum, that sum, if asserted in good faith,

is ‘deemed to be the amount in controversy.’”).

B.    ASSEC Is Completely Diverse From Markel

      11.     “ASSEC is an agency of the State of Alabama with its principal place

of business in Huntsville, Alabama.” (Complaint at ¶ 1).

      12.     “Markel is a foreign insurance company. . . .” (Complaint at ¶ 2).

More specifically, Markel is incorporated in the State of Virginia and its principal

place of business is in Glen Allen, Virginia. Thus, it is deemed a citizen of both


                                          4
         Case 5:19-cv-00594-LCB Document 1 Filed 04/18/19 Page 5 of 6



states. 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be a citizen of

every State and foreign state by which it has been incorporated and of the State or

foreign state where it has a principal place of business.”). See also Hertz Corp. v.

Friend, 559 U.S. 77, 92-93 (2010).

      13.   Because the state of citizenship of ASSEC is completely diverse from

Markel, complete diversity exists.

                                      RESPECTFULLY SUBMITTED,

DATED: April 18, 2019                 /s/ F. Lane Finch, Jr.
                                      F. LANE FINCH, JR.
                                      (ASB-0027-I58F)
                                      BRIAN C. RICHARDSON
                                      (ASB-5241-H14U)
                                      Attorneys for Markel American Insurance
                                      Company

OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, AL 35203
T: (205) 314-2401
F: (205) 244-1373
lane.finch@swiftcurrie.com
brian.richardson@swiftcurrie.com




                                         5
              Case 5:19-cv-00594-LCB Document 1 Filed 04/18/19 Page 6 of 6




                            CERTIFICATE OF SERVICE

       I hereby certify that on April 18, 2019, I have electronically filed the
foregoing with the Clerk of the Court using the CM/ECF System, which will send
notification of filing to all counsel of record, and mailed the foregoing by U.S.
Mail, postage prepaid and properly addressed, to the following:

        Hallman Eady
        BRADLEY ARANT BOULT CUMMINGS LLP
        One Federal Place
        1819 5th Avenue North
        Birmingham, AL 35203-2104

        Daniel Kaufman
        BRADLEY ARANT BOULT CUMMINGS LLP
        200 Clinton Avenue West, Suite 900
        Huntsville, AL 35801-4900

        Kate Margolis
        BRADLEY ARANT BOULT CUMMINGS LLP
        188 East Capitol Street, Suite 1000
        Jackson, MS 39201
        Attorneys for Alabama Space Science Exhibit
        Commission d/b/a U.S. Space & Rocket
        Center

        Debra Kizer, Clerk
        Circuit Court of Madison County, Alabama
        100 Northside Square, Room 217
        Huntsville, Alabama 35801



                                               /s/ F. Lane Finch, Jr.
                                               OF COUNSEL




                                           6
 3969591v.1
